         Case 6:20-cv-02189-AA          Document 1-1        Filed 12/16/20      Page 1 of 8
                                                                             Attachment 1 - Page 1 of 8
                                                                    403 SE Caruthers St., # 101
                                                                           Portland, OR 97214
                                                                                 503-223-6418

                                                               March 25, 2020


Via email foia-nwp@usace.army.mil
U.S. Army
Corps of Engineers (Northwestern Division)
Freedom of Information Officer
CENWP-OC
P.O. Box 2946
Portland, OR 97208-2946




Re:    Willamette River Valley Dams – FOIA Records Request and Request for Fee Waiver

Dear U.S. Army Corps of Engineers FOIA Officers:

       On behalf of the 501(c)(3) nonprofit organization Willamette Riverkeeper (the “Requester”),
I submit this Freedom of Information Act (FOIA) request pursuant to 5 U.S.C. § 552, and the U.S.
Army Corps of Engineers regulations, 32 C.F.R. § Part 518 (reserved) and 32 C.F.R. Part 286
(Department of Defense FOIA Program). As described more particularly below, this request seeks
records relating to 13 dams in the Willamette River Basin that the Corps constructed, oversees,
maintains, inspects, monitors, assesses, manages for emergencies and for non-emergencies.

         Willamette Riverkeeper, its members and supporters have a strong interest in records related
to the federal government’s activities and operations related to the human life or property safety of
the 13 Willamette River Basin dams identified below which are under the Corps’ operation,
maintenance, and control. Willamette Riverkeeper has reviewed the Corps’ website, including its
digital repository, engineering circulars, engineering regulations, technical letters, bulletins, best
practices, pamphlets, facilities criteria, and other documents for the Risk Management Center and
the Dam Safety Program, and the requested information is not currently available in the public
domain. Willamette Riverkeeper prefers to receive records in electronic format, where possible.

I.     Records Requested

       A. Dams Subject to this FOIA Request

         Pursuant to the FOIA, Willamette Riverkeeper requests copies of any and all documents,
records and communications of any kind relating to the 13 dams listed below. Willamette
Riverkeeper’s specific interest in this records request is for any and all records that relate to the
Corps’ construction, oversight, assessment, maintenance, and management of the dams’ safety and
integrity from January 1, 2009 to the present.



                                                Page 1
         Case 6:20-cv-02189-AA           Document 1-1        Filed 12/16/20      Page 2 of 8
                                                                              Attachment 1 - Page 2 of 8




        1.    Fall Creek Dam on Fall Creek;
        2.    Fern Ridge Dam on the Long Tom River;
        3.    Cottage Grove Dam on the Coast Fork Willamette River;
        4.    Dorena Dam on the Row River;
        5.    Big Cliff Dam on the North Fork Santiam River;
        6.    Detroit Dam on the North Fork Santiam River;
        7.    Green Peter on the Middle Santiam River;
        8.    Foster Dam on the South Fork Santiam River;
        9.    Blue River Dam on the Blue River;
        10.   Cougar Dam on the McKenzie River;
        11.   Dexter Dam on the Middle Fork Willamette River;
        12.   Hills Creek Dam on the Middle Fork Willamette River; and
        13.   Lookout Point Dams on the Middle Fork Willamette River.

For purposes of this request, a “dam” includes a dam and all appurtenant structures, including but
not limited to the dam, foundations, spillways, downstream channels, levees, outlet pipes, turbines,
or modifications to the dam since its original construction.

        B. Records Requested

       Specifically, Willamette Riverkeeper seeks the following categories of records from the
Corps for the 13 dams’ safety, risks, adequacy, integrity or stability for the timeframe specified
above:

        1. Emergency action or emergency safety plans or exemption letters;
        2. Inspection or investigation records;
        3. Reports or studies or assessments or investigations (including any independent
           consultant reports, operation or maintenance reports, construction reports, public
           correspondence reports or complaints relating to safety, risk, structural or operational
           adequacy, integrity or stability);
        4. Monitoring information or data;
        5. Analyses or recommendations or dissenting views relating to dam safety, risks, structural
           or operational adequacy, integrity or stability; and
        6. Communications or correspondence relating to dam safety, risk, adequacy, integrity or
           stability.

         For purposes of this FOIA request, the term “records” as used herein is intended to include,
but not be limited to, any and all hard-copy, printed, electronic, typed, handwritten, machine
readable, electronic records and documents, whether in original, copy, or backup format (hard or
electronic) if the originals have been destroyed. “Records” also includes photographs, electronic
mail, database records, applications, instant messages, text messages, telephone messages,
voicemails, other sound recordings, webinars, video chats, faxes, notes of conferences or meetings
or conversations or discussions, presentation records (such as Powerpoint), correspondence, letters,
memoranda, notes, reports, studies, projects, programs, papers, books, articles, handbooks, manuals,
guidance records, methodology records, policy or procedure records, strategic planning records
(including but not limited to records relating to strategies, priorities, objectives, goals, targets,
standards, or consequences), tests, models, analyses, evaluations, assessments, estimates, records
relating to construction properties or capacities, dam implementation, operation, monitoring,

                                                 Page 2
         Case 6:20-cv-02189-AA           Document 1-1        Filed 12/16/20      Page 3 of 8
                                                                              Attachment 1 - Page 3 of 8




indicators, progress, timelines, recommendations, site visit and inspection records, forms (completed
or blank), summaries, data, sampling, logs, maps, figures, diagrams, drawings, schematics, surveys,
graphs, charts, and any other compilation of data from which information can be obtained.
“Records” also includes records, whether in proposed, draft, pending, interim, or final form. The
request also includes communications and correspondence, which is intended to include records
sent, forwarded, received, or generated by or between any Corps representative, division,
department, section, bureau, committee, or office management or field staff; inter or intra agency
communications or correspondence; communications or correspondence with any agency or entity;
communications or correspondence and third party. within the custody and control of the Corps, its
departments, divisions, programs, centers, and institutes. The request also includes records provided
to the Corps, or copying the Corps, between third parties, including consultants or industry
representatives.

        This request also covers any non-identical duplicates of records that by reason of notation,
attachment, or other alteration or supplement, include any information not contained in the original
record. Additionally, this request is not meant to be exclusive of other records that, though not
specifically requested, would have a reasonable relationship to the subject matter of this request.

         To save agency resources and the incurring duplication mailing expenses, we request
electronic copies of these records whenever available. In addition, rather than waiting until all
requested records have been assembled for the time period requested, we ask that you disclose
responsive records as they become available to you via interim responses on a rolling basis. 32
C.F.R. § 286.9(c). To discuss prioritizing the agency’s allocation of resources for culling or releasing
responsive records, please contact me directly. We are also available to speak with your FOIA public
liaison. 32 C.F.R. § 286.4.

        C. Keyword Search

    The request covers records relating to the dams’ safety or integrity, regardless whether a threat
or hazard is determined or described as “existing” or potential”. For purposes of this FOIA, an issue
concerns a dams’ safety or integrity if it includes, but is not limited to, a relationship to some of the
following keywords, which Willamette Riverkeeper anticipates further discussing with the Corps in
framing your search for responsive records: dam construction, design, materials, techniques, or
errors (whether human or computer); stability or instability (geologic, hydraulic, hydrologic, or
other); evaluations; maintenance; water pressure, load, stress, sliding, or blockage; foundation or
ground structural deficiencies; leak, seepage, crack, tilt, displacement, movement, settlement,
erosion, breach, blowout, overturning, deterioration, or liquefaction; operation errors; flood or
overspill or freeboard; dam condition; repairs or modifications or remedial or corrective actions.

II.     Claims of Exemption from Disclosure

        Willamette Riverkeeper requests that the records be released in unredacted form,
meaning that it seeks full disclosure of all information in the requested records. If you regard any
requested records or portions of records as exempt from disclosure under FOIA, we ask that you
exercise your discretion to disclose the records nonetheless.

        We emphasize that this request applies to all described records the disclosure of which is not
expressly prohibited by law. If you should seek to prevent disclosure of any of the requested records

                                                 Page 3
          Case 6:20-cv-02189-AA             Document 1-1          Filed 12/16/20         Page 4 of 8
                                                                                     Attachment 1 - Page 4 of 8




or you or your office has destroyed records that could reasonably be construed to be responsive to
this request, we request that you describe the withholding in detail and separately state your reasons
for not releasing the records in their entirety by: (1) identifying each such document with
particularity (including title, subject, date, author, recipient, and parties copied); (2) explaining in full
the basis on which nondisclosure is sought; (3) providing any segregable portions of the records for
which you do not claim a specific exemption, and (4) providing facts and reasons for the
withholding determination. After careful review for the purpose of determining whether any of the
information is exempt from disclosure, please provide any reasonably segregable non-exempt
portions of exempt records, as required by FOIA. Should you elect to invoke an exemption to
FOIA, please provide the required full or partial denial letter and sufficient information to appeal
the denial. Such statements will be helpful in deciding whether to appeal an adverse determination
and in formulating arguments in the event an appeal is taken. 5 U.S.C. § 552(b).

        Any delay in responding to this FOIA request or extensions sought must comply with the
limited exceptions provided by the FOIA.

III.    Fee Waiver Request

         Willamette Riverkeeper requests that the Corps waive and reduce any fees for this request
because as a nonprofit public interest organization, Willamette Riverkeeper’s request – and the
Corps’ disclosure of the requested records to Willamette Riverkeeper - is in the public interest. The
FOIA requires the federal government to furnish documents to public interest groups free of
charge, or at a reduced rate, “if disclosure of the information is in the public interest.” 5 U.S.C. §
552(a)(4)(A)(iii). As described below, disclosure “is likely to contribute significantly to public
understanding of the operations or activities of the government and is not primarily in the
commercial interest of the requester.” 5 U.S.C. § 552(a)(4)(A)(iii). FOIA carries a presumption of
disclosure, and the fee waiver was designed specifically to allow nonprofit, public interest groups,
such as Willamette Riverkeeper, access to government documents without the payment of fees. The
statute is to be liberally construed in favor of waivers for noncommercial requesters. See Judicial
Watch v. Rossotti, 326 F.3d 1309, 1312 (D.C. Cir. 2003) (“Congress amended FOIA to ensure that it is
‘liberally construed in favor of waivers for noncommercial requesters’”).

         As explained below, Willamette Riverkeeper is a nonprofit public interest organization and
satisfies the criteria for a fee waiver and fee reduction established in FOIA, described as a multi-
factor test in the applicable regulations. 5 U.S.C. § 552(a)(4)(A); 32 C.F.R. § 286.12(l). If the Corps
would like additional information, or if the Corps determines that Willamette Riverkeeper should be
denied in whole or in part it request for a fee waiver or reduction such that fees exceed $25.00,
please contact me to discuss the processing of this request. 32 C.F.R. § 286.12.

        A. Disclosure is in the public interest because it is likely to contribute significantly
           to public understanding of the operations or activities of the government and is
           not primarily in the requester’s commercial interest (32 C.F.R. § 286.12(l)(1)-(2))

                i.       Disclosure cannot be primarily in the commercial interest of Willamette Riverkeeper
                         because as a nonprofit organization, Willamette Riverkeeper does not have any
                         “commercial interest”. 32 C.F.R. § 286.12(l)(2)(iii).



                                                     Page 4
          Case 6:20-cv-02189-AA            Document 1-1           Filed 12/16/20         Page 5 of 8
                                                                                      Attachment 1 - Page 5 of 8




         As a nonprofit organization, Willamette Riverkeeper does not have any commercial, trade, or
profit interest in the records sought. 32 C.F.R. § 286.12(l)(2)(iii). Willamette Riverkeeper is a federal
and state nonprofit organization, and focuses on protecting and restoring the Willamette River and
believes ensuring public access to the river is a basic public right. Willamette Riverkeeper will not be
paid for, or receive any other commercial benefit from the material requested. Willamette
Riverkeeper will review and disseminate the requested records to its membership and the general
public solely for the purpose of informing and educating the public and will not be used for or result
in commercial gain.

         Clearly, there is great public interest in the release of the materials sought because they will
allow the public to learn about and evaluate the public safety of 13 dams in the Willamette River
Basin. Willamette Riverkeeper’s primary purpose in requesting the records is to learn more about the
dams, the Corps’ construction, oversight, maintenance, and management of the structures, and the
structural integrity These dams are in the Willamette River Basin – the geographic area that is the
foundation of the requester’s mission, and to share this information with Willamette Riverkeeper’s
thousands of members and supporters, most of whom live, work, and recreate in the Willamette
River Basin. Therefore, the “disclosure of the information . . . is not primarily in the commercial
interest of” Willamette Riverkeeper, and a fee waiver is appropriate. 5 U.S.C. § 552(a)(4)(A)(iii).

                ii.     The requested records would “shed light” on the operations or activities of the government
                        and the connection of the requested records is “direct and clear.” 32 C.F.R. §
                        286.12(l)(2)(i).

        Willamette Riverkeeper seeks records related to Corps’ construction, oversight, management,
and maintenance of 13 dams in the Willamette River Basin. The Corps maintains a lead and
important role relating to these enormous civil engineering structures and the structures’ safety. The
records requested clearly concern the operations and activities of the federal government, and
therefore satisfies the first fee waiver criterion. 32 C.F.R. § 286.12(l)(2)(i).

        Congress authorized the Corps to construct, operate, and maintain these 13 dams by a series
of Flood Control Acts. Collectively these dams and their associated reservoirs and infrastructure are
known as the Willamette Valley Project. Through these 13 dams, the Corps controls the volume and
timing of water flowing in the Willamette River Basin, reducing peak flows, increasing low flows and
limiting natural flooding events, thereby reducing or eliminating critically important stream, riparian
and floodplain habitats.

         Willamette Riverkeeper’s requested records will shed light on the Corps’ operations or
activities with respect to the 13 dams, and the Corps’ connection to the requested records is “direct
and clear”, justifying a fee waiver. In 2019, this complex system of dams turned 50 years old.1 In
2020, the Corps released a Draft Environmental Assessment for Hills Creek and Lookout Point
Dams, in which it identified these two dams as having “moderate to and high” life-safety risks,
respectively, from seismic events. More broadly, the Corps’ “dam safety professionals carry out a
dam safety program to make sure these [dam] projects deliver their intended benefits while reducing
risks to people, property and the environment through continuous assessment, communication and



1See, e.g., https://www nwp usace army mil/Media/News/Article/1850424/complex-system-of-dams-turns-50-
saves-oregon-1-billion-annually/

                                                     Page 5
          Case 6:20-cv-02189-AA              Document 1-1            Filed 12/16/20         Page 6 of 8
                                                                                         Attachment 1 - Page 6 of 8




management.”2 The Corps also maintains a “Risk Management Center” (RMC), established in 2009,
“to improve management controls over infrastructure decisions, serve as an independent advisor to
senior leadership, maintain and develop risk competencies, and ensure consistency in processes,
application of criteria, and decision-making.”3 The RMC offers support to Civil Works and Major
Subordinate Command dam and levee safety activities and the Modeling, Mapping, and
Consequence Production Center.4 The Corps is responsible for the construction, oversight,
maintenance, and management of the dams’ safety. See, e.g., 33 C.F.R. § 222.6, Appendix D.

        Due to the Corps’ long-standing and ongoing legal responsibility for and oversight of these
dams’ safety, the agency has records in its custody and control that are responsive to Willamette
Riverkeeper’s request, that will shed light on the Corps’ operations and activities relating to the
safety of the 13 dams in the Willamette River Basin, and the Corps’ connection to the requested is
“direct and clear”, justifying a fee waiver.

                iii.     The disclosure is “likely to contribute significantly” to public understanding of federal
                         government operations or activities. 32 C.F.R. § 286.12(l)(2)(ii)(A), (B).

         Willamette Riverkeeper’s records request hones in on the Corps’ construction, oversight,
maintenance, and management responsibilities for these 13 dams. In particular, Willamette
Riverkeeper seeks records relating to the dams’ safety and integrity in light of the dams’ construction
methods and materials, respective ages, stress from use, the threat of seismic events in the
Willamette River Basin, and climate change. This information is clearly in the public’s interest, and is
likely to contribute significantly to the public’s understanding of federal government operations or
activities as they relate to public safety.

         Approximately 2.5 million Oregonians live in the Willamette River Basin from Eugene
through Corvallis, Salem, and Portland. Willamette Riverkeeper has thousands of members and
supporters throughout the Willamette River Basin. The lives and livelihoods of our members and
supporters, plus the other millions of individuals in the Willamette River Basin, are directly impacted
by safety and integrity of these 13 dams on any given day, and even more so with the threat of
seismic events in the Cascadian Subduction Zone that the U.S. Geological Survey and Oregon
Department of Geology and Mineral Industries have recently studied, and other threats such as
extreme weather events from climate change. Between 2000 and 2009, more than 200 notable dam
failures happened worldwide.5 Approximately 14 dam failures have happened in the U.S. since 2000.6
Oroville, California (2017) may have been related to dam age, design flaws, and maintenance
shortfalls; Brumadinho, Brasil (2019) may been related to liquefaction, seismic activity, or heavy
rainfall; the Laos Dam collapse (2018) may have been related to the dam’s inability to cope with
unpredictable and extreme weather events which are becoming more frequent. With the age of the
13 Willamette River Basin dams, the threat of extreme seismic events in our region, and the
documented effects of climate change in Oregon, the information will allow Willamette Riverkeeper
and the public to better understand the extent of the Corps’ operations and activities as to the public
safety of the 13 dams.

2 See, e.g., https://www usace army mil/Missions/Civil-Works/Dam-Safety-Program/
3 See, e.g., https://www.iwr.usace.army mil/About/Technical-Centers/RMC-Risk-Management-Center/
4 Id.
5 See, e.g., https://sciengsustainability.blogspot.com/2019/03/dam-break-simulation-hec-ras.html
6 See, e.g., https://en wikipedia org/wiki/Dam_failure




                                                       Page 6
         Case 6:20-cv-02189-AA           Document 1-1       Filed 12/16/20      Page 7 of 8
                                                                             Attachment 1 - Page 7 of 8




        Because Willamette Riverkeeper, and interested members of the public know little about the
Corps’ operations or activities relating to the safety of the 13 dams, the requested disclosures will
undoubtedly increase public understanding of these subjects by a significant extent. Without this
information, interested members of the public are currently largely in the dark regarding the Corps’
operations or activities as to safety. The requested records have significant informative value, and
transparency with regard the Corps’ construction, oversight, maintenance, and management of the
13 dams. Currently, little specific information on the subject of the request is in the public domain.
To wit, the Corps’ recent Draft EA specifically focusing on two dams’ safety risks in light of the
threat of seismic events was nebulous, at best, in its disclosure of information, standards, or
meanings and only listed eight documents as its References. See Draft EA Willamette Basin Dams
Reservoir Restrictions – Lookout Point and Hills Creek Dams (January 2020). The public was thus
challenged to even begin to understand what the Corps meant in the Draft EA by “high risk” and
“moderate risk”, what the Issue Evaluation Studies evaluated and concluded, what alternatives were
evaluated as risk reduction measures.

        This FOIA request is intended to seek any and all records to enable the public to understand
the safety operations and activities the Corps undertakes, and to allow Willamette Riverkeeper to
share the records with the millions of Oregonians who life and work and recreate in the Willamette
River Basin. Disclosure of the requested records will provide the public with a comprehensive view
of the Corps’ operations or activities in the Willamette River Basin, enabling Willamette Riverkeeper
and the public to evaluate the consistency and effectiveness of the Corps’ activities and operations.

        Willamette Riverkeeper relays information to the public through a variety of means,
including meetings, social media, river education, recreational events, conservation and survey
events, participating in public comments and public hearings, and where necessary, litigation.
Willamette Riverkeeper also publishes a regular online newsletter called The Riverscape, and
publishes a hard-copy newsletter. Willamette Riverkeeper further posts public records online and
shares these records with its networks of individuals and organizations throughout the Willamette
River Basin. Moreover, on this particular topic which will likely release scientific and technical
records, Willamette Riverkeeper has established relationships with experts to assist in reviewing the
records to assist in distilling and providing this information to the public in a digestible format.
Willamette Riverkeeper is therefore prepared to analyze the information and present it to the public
in a way that will most effectively increase public understanding of the subject.

        Accordingly, based on the above analysis, the requested records bear directly on identifiable
operations and activities of the Corps, will contribute significantly to a broad public understanding
of the Corps’ activities and operations regarding dam construction, operation, and maintenance in
the Willamette River Basin, and will not serve any commercial interest on the part of the Requester.
Under these circumstances, Willamette Riverkeeper fully satisfies the criteria for a fee waiver. If for
some reason the Corps denies the fee waiver in whole or in part, please contact me before incurring
any costs related to this request. If the Corps does not fully grant the fee waiver and costs are
incurred prior to contacting us, Willamette Riverkeeper will not be responsible for those costs.




                                                 Page 7
         Case 6:20-cv-02189-AA           Document 1-1        Filed 12/16/20      Page 8 of 8
                                                                              Attachment 1 - Page 8 of 8




IV.     Conclusion

        Pursuant to the FOIA, access to the requested records should be granted within twenty (20)
working days from the date of your receipt of this request. Please also include in your response an
estimated date of completion.

        Willamette Riverkeeper reserves the right to appeal any decision to wholly or partially deny
the fee waiver request in this matter, or as to your release of records in whole or in part. Willamette
Riverkeeper requests that should any records be denied, that such a denial comply with the FOIA
and applicable regulations.

        If you have any questions or if you require further information to identify the requested
records, or to discuss the prioritization of your release of responsive records, or to rule on the fee
waiver request, please contact me at the telephone numbers and/or email addresses provided below.
Due to Coronavirus concerns and Governor Brown’s Executive Order 20-12, please use telephone
or email for contacting me through at least May 1, 2020 as I will only have intermittent access to
U S Mail for the foreseeable future. Additionally, if you are not the proper recipient of this request,
please identify which office(s) has information responsive to this request so that it can be processed
accordingly.

        Thank you in advance for your prompt reply and release of responsive records.

                                                Sincerely, on behalf of Willamette Riverkeeper,

                                                s/ Elisabeth A. Holmes
                                                ____________________
                                                Elisabeth A. Holmes, Staff Attorney
                                                Willamette Riverkeeper
                                                P.O. Box 293
                                                Eugene, Oregon 97440
                                                Tel. (541) 870-7722
                                                Email: eli@willametteriverkeeper.org




                                                 Page 8
